Citation Nr: 0015145	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-15 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a diabetes mellitus 
disability.  

2.  Entitlement to service connection for a skin condition, 
claimed as due to Agent Orange exposure.  

3.  Entitlement to an evaluation greater than 20 percent for 
an arthritic disability of the knees.  

4.  Entitlement to service connection for residuals of a 
spinal cord injury, claimed as secondary to the service-
connected knee disorder.  

5.  Entitlement to an evaluation greater than zero percent 
for a gout disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty over twenty years, retiring 
in November 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in August 1997 and January 
1998 by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the benefits 
sought on appeal were denied.  A hearing was held by the 
undersigned Member of the Board in March 2000, in Washington, 
D.C.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claims for increased evaluations for his knee 
and gout disabilities has been developed.

2.  Diabetes mellitus manifested subsequent to service is not 
shown to be related to that service.

3.  A skin disorder manifested subsequent to service is not 
shown to be related to that service.  

4.  The veteran's left knee disability is manifested 
primarily by a lack of 10 degrees of full extension. 

5.  The veteran's right knee disability is manifested 
primarily by a lack of 5 degrees of full extension.

6.  Residuals of a spinal cord injury are shown to be 
proximately due to the service-connected knee disability.  

7.  An active gout disability is not shown.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
diabetes mellitus disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

2.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

3.  The criteria for an evaluation greater than 20 percent 
for a bilateral knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.45, 4.71a Diagnostic Codes 5003, 5010, 5257, 
5258, 5259, 5260, 5261, 5262 (1999).

4.  Residuals of a spinal cord injury are shown to be 
proximately due to the service-connected knee disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 
3.310 (1999).

5.  The criteria for an evaluation greater than zero percent 
for a gout disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Codes 5002, 5017 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a diabetes mellitus 
disability and 
for a skin condition, claimed as due to Agent Orange 
exposure.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  In addition, a disease 
associated with exposure to certain herbicide agents listed in 
38 C.F.R. § 3.309(e) (1999) will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service. 

For the purposes of this section, the term herbicide agent 
means a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era, specifically:  2,4-D; 2,4,5-T 
and its contaminant TCDD; cacodylic acid; and picloram.  
38 C.F.R. § 3.307(a)(6)(i) (1999).

For VA purposes, the Vietnam Era began on February 28, 1961 
and ended on May 7, 1975, for veterans who served in Vietnam 
during that time period.  38 C.F.R. § 3.2(f) (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(ii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, prostate cancer, porphyria cutanea 
tarda, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).

The Agent Orange-related diseases listed above shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1999). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation, a task which includes the difficult burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).  

The veteran alleged at his personal hearing that although he 
was initially treated for diabetes mellitus during his active 
service, that he was never formally diagnosed.  In addition, 
he avers that direct service connection for a skin disorder 
is warranted.  Based on the following reasons and bases, we 
find that these claims are not well grounded, and must 
accordingly be denied.  

The veteran's service medical records (SMRs) show that he was 
treated for pityriasis rosea in a December 1963 record; 
xerosis, in an April 1967 dermatology consult; and a probable 
staph infection of the left eye lid in December 1977.  His 
separation medical examination shows that he was clinically 
evaluated as normal in all relevant aspects.  Specifically, 
his skin was evaluated as normal, as was his endocrine 
system.  His urinalysis was reportedly negative for albumin 
and sugar.  

The current medical evidence shows that he has been diagnosed 
with a variety of skin disorders, and that he is a diabetic.  
Specifically, a medical record dated January 1991 notes that 
a neurological examination detected the veteran's diabetes 
disability, and a dermatology consultation dated October 1995 
noted that the veteran had diabetes since 1985.  

Additionally, the medical evidence with respect to his skin 
disorders shows that a September 1995 pathology report is of 
record.  That report lists diagnoses of chronic perivascular 
dermatitis with eosinophilia and epidermal involvement of his 
back, and chronic perivascular dermatitis with eosinophilia 
and epidermal spongiotic vesicle formation of his left wrist.  
An October 1995 dermatology consult shows an assessment for 
dyshidrotic eczema / nummular eczema.  He was next assessed 
with both pemphigoid and vesicular dermatitis [of 
questionable] etiology, in records dated December 1995.  

A November 1996 medical record shows that the veteran was 
reportedly treated for nummular eczema.  A January 1997 
record shows assessments of dyshidiotic eczema / nummular 
eczema, and a September 1997 record also lists an assessment 
of nummular eczema.  

The report of a June 1998 VA medical examination is also of 
record and shows diagnoses of stasis dermatitis, bilateral 
lower extremities; clinically, eczema present [in the ] arms, 
buttocks; and tinea pedis, bilateral, with fungal nail 
infection of the great toe and third toe of the right foot.  

Starting with the veteran's claim that entitlement to service 
connection for a skin condition is warranted, based on 
exposure to Agent Orange, we must point out that the medical 
evidence does not show the presence of chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, porphyria 
cutanea tarda, acute and sub-acute peripheral neuropathy, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), or soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Thus, the veteran's claim is not established 
on the basis of the presumptive regulations pertaining to 
Agent Orange claims.  See 38 C.F.R. § 3.307, 3.309 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (1997). 

Turning instead to whether he has presented a well grounded 
claim for a skin condition, Combee, 34 F. 3d 1039, we note 
that although the veteran was treated for a variety of skin 
conditions during his active service, there is simply no 
medical evidence showing that any of his current conditions 
are in any way related to the pityriasis rosea, xerosis, or 
staph infection manifested during service, or that they are 
in any other way attributable to his active service.  Without 
this nexus evidence, the veteran's direct claim for a skin 
condition is not well grounded, and must accordingly be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  

Next, turning to the veteran's claim that he manifested 
diabetes mellitus during his active service, we must point 
out that no such evidence has been presented.  First, after a 
careful review of the record, we note that his (SMRs) are 
devoid of evidence showing that a diabetes disability was 
manifested.  Specifically, the report of his separation 
medical examination shows that his endocrine examination was 
clinically evaluated as normal.  Further, the results of his 
urinalysis reportedly showed that both his albumin and sugar 
tests were negative.  Although the current evidence suggests 
that a diabetes disability was diagnosed in 1985, there is no 
evidence to show that this post-service manifestation is 
related in any way to his active service.  38 C.F.R. 
§ 3.303(d) (1999).  Again, without such nexus evidence, the 
veteran has not met his burden of presenting a well grounded 
claim.  Thus, the claim for entitlement to service connection 
for a diabetes disability must also be denied.  


II.  Entitlement to an evaluation greater than 20 percent for 
an arthritic disability of the knees.

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his arthritic 
disability of the knees is well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  He has not alleged that any records 
of probative value that may be obtained, and which have not 
already been sought by VA or associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied in this case.

The veteran initially established service connection for a 
knee disability in a rating action dated November 1995.  The 
RO assigned a 20 percent evaluation. 

The veteran contends that increased evaluations for his left 
and right knee arthritic disability are warranted.  For the 
following reasons and bases, we determine that the 
preponderance of the evidence is against his contentions, and 
that his claims must be denied.  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees or more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria. Similarly, limitation of leg extension is evaluated 
as 10 percent disabling under Diagnostic Code 5261 when leg 
extension is limited to 10 degrees; as 20 percent disabling 
when leg extension is limited to 15 degrees; is rated at 30 
percent when extension is limited to 20 degrees; is evaluated 
as 40 percent disabling when extension is limited to 30 
degrees; and is evaluated as 50 percent disabling when 
extension is limited to 45 degrees.  Where extension is 
limited to 5 degrees, a noncompensable evaluation may be 
assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.

Additionally, in De Luca v. Brown, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") held that when the veteran has testified under 
oath to increasing pain on use, and where there was medical 
evidence substantiating these 'flare-ups', that when 
musculoskeletal system disabilities are evaluated, pain on 
use and factors under 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered along with the criteria set forth in the 
diagnostic codes to determine the level of functional 
impairment.  8 Vet. App. 202, 206 (1995).  

The veteran averred at his personal hearing, in essence, that 
his bilateral knee condition was painful and that he 
exhibited swollen knees.  

A January 1996 letter from Dr. Barnes notes that the veteran 
reported injuring his left knee in 1978, during his active 
service.  The examiner states that the veteran manifested 
patellar chondromalacia in the knee with some pain along the 
medial joint line.  The report of an x-ray examination 
reportedly showed some mild degenerative joint change in the 
knee with good spaces noted.  The examiner further stated 
that "At this point in time, it would be difficult to 
determine ... whether or note [the veteran] present knee 
problems stem from the original injury in 1978.  He does have 
some gout in the knee, but this has been controlled with 
medication over the years."

Treatment summaries dated May 1996 to June 1997 are of 
record, and note that there was mild 
degenerative/osteoarthritic changes involving the 
patellofemoral and femoral joints.  In addition, juxta-
articular demineralization of the proximal tibia was seen, 
and the examiner noted that rheumatoid arthritis should be 
ruled out.  Notes dated June 1997 reveal that the veteran was 
assessed with mild DJD bilaterally, prominent patellar spurs 
and anterior tibial tubercle spurs bilaterally, and findings 
suggestive of hypertrophic osteopathy.  

The report of a August 1996 treatment record notes that the 
veteran's knees had no increased heat, no edema, and no 
redness.  The examiner noted that there was probable 
degenerative joint disease.

A July 1997 treatment record notes that the veteran 
complained of chronic knee pain, and that arthroscopic 
surgery was performed on the right knee in 1989 and on the 
left in 1987.  

The report of the VA examination is dated June 1998, and 
shows that the veteran was in a wheelchair, and could stand 
with some difficulty.  Quadriplegia was noted.  Examination 
of the knees showed some slight effusion, bilaterally.  There 
was no heat or erythema.  There were small wounds from 
previous arthroscopic surgeries, but they were well healed 
and nontender.  The knee joints had no notable laxity on 
examination.  The range of motion examination showed that the 
veteran's left knee flexed to approximately 90 degrees, and 
lacked 10 degrees from complete extension.  His right knee 
flexed to approximately 90 degrees and lacked 5 degrees of 
complete extension.  The diagnosis was 
degenerative/osteoarthritis, bilateral knees.  

The evidence does not show ankylosis of the knee, knee 
impairment productive of recurrent subluxation or lateral 
instability, a semilunar cartilage disability, or knee or 
ankle disability resulting from impairment of the tibia or 
fibula, so that ratings under Diagnostic Codes 5256, 5257 , 
5258, 5259, or 5262 are warranted.  

In addition, limitation of flexion to 60 degrees is not 
shown, and a compensable evaluation can not be assigned for 
either the left or right knee under Diagnostic Code 5260. 

However, we also note that the veteran's bilateral knee 
disability is evaluated under Diagnostic Code 5003, which 
contemplates arthritic disabilities.  Those provisions 
stipulate that arthritis established by x-ray findings will 
be rated on the basis of limitation of motion of the joints 
involved, in this case, under Diagnostic Code 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
veteran's right knee lacked only five degrees of complete 
extension, or was limited to only five degrees.  Thus, 
although a noncompensable rating is warranted under 
Diagnostic Code 5261, a 10 percent rating for the left knee 
is warranted, based on the slight effusion present at his 
June 1998 examination, under Diagnostic Code 5003.  In 
addition, the evidence also shows that the veteran's left 
knee lacked 10 degrees of extension, or was limited to 10 
degrees, thus a 10 percent evaluation under Diagnostic Codes 
5003 and 5261 is appropriate for the left knee.

The evidence does not show that an evaluation greater than 10 
percent for either knee is warranted.  Specifically, we note 
that although there was some compensable limitation of motion 
in the left knee, that there is no evidence that the 
veteran's extension of his left knee was limited to 20 
degrees or more so that greater evaluations under Diagnostic 
Code 5261 could be assigned.  Similarly, although 
noncompensable limitation of motion was present in the 
veteran's right knee, the evidence does not show that a 
greater rating is warranted, as discussed above.  In 
addition, we note that there were no additional objective 
findings attributable to additional functional impairment as 
contemplated by DeLuca v. Brown, thus no further action on 
this question is necessary.  

Thus, as the RO properly assigned a 20 percent evaluation for 
the veteran's bilateral arthritic disability of the knees, 
the veteran's claim for an increased evaluation is denied.  


III.  Entitlement to service connection for residuals of a 
spinal cord injury, claimed as secondary to the service 
connected knee disorder.

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied in this case.

The veteran contends, in essence, that his spinal cord injury 
is the result of a fall that occurred when his knees buckled 
while working on the roof of his house.  Thus, he contends 
that service connection for the residuals of this injury is 
warranted on the basis of secondary service connection.  

The relevant medical evidence includes the report of a June 
1998 VAME examination and letters from the veteran's private 
physicians.  

A January 1996 letter from Dr. Barnes notes that the veteran 
reported injuring his left knee in 1978, during his active 
service.  He states that the veteran manifested patellar 
chondromalacia in the knee with some pain along the medial 
joint line.  The report of an x-ray examination reportedly 
showed some mild degenerative joint change in the knee with 
good spaces noted.  The examiner further stated that "At 
this point in time, it would be difficult to determine ... 
whether or not [the veteran] present knee problems stem from 
the original injury in 1978.  He does have some gout in the 
knee, but this has been controlled with medication over the 
years."  

A March 1998 letter from Dr. Buchhammer states:  "I perused 
the office notes on [the veteran] and it is conclusive that 
he had pre-existing osteoarthritis, DJD in both knees and was 
status post bilateral knee osteoscopic prior to falling from 
the roof and it is logical to conclude that his overall 
condition aggravated or caused his demise."  

Three uncertified lay statements, dated April 1998, submitted 
on the veteran's behalf, are offered to show that he had a 
history of knee trouble, that he "practically fell", that 
his knees were painful and swollen, and that, at times, he 
was barely able to walk, and that his knees did "give out".  
See 38 C.F.R. § 3.200 (b) (1999).  

The report of the June 1998 VAME shows that the examiner 
obtained a history from the veteran of his knee condition in 
service, and his opinion that his knees buckled while he was 
on his roof, precipitating his fall.  That report also 
reveals that the veteran was examined and diagnosed with 
bilateral degenerative/osteoarthritis of his knees, and 
"quadriplegia secondary to fall due to knees giving way."  

The veteran testified at his personal hearing that he did not 
remember falling off the roof, and did not remember whether 
or not his knees gave way.  His wife also testified that she 
did not witness her husband's fall.  

The veteran has submitted evidence to show that he has a 
current disability, that a disability was manifested during 
service, and that there is a medical relationship, or nexus 
between his current disability and his service-connected knee 
disability.  Thus, he has presented a well grounded claim, 
and the question that must now be addressed by the Board is 
whether this evidence does in fact demonstrate that secondary 
service connection is appropriate for the residuals of his 
neck injury.  

We determine that it does.  Disability that is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected, and when service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).

Although some of the above evidence is not persuasive, the 
medical evidence tends to show that the veteran's knee 
condition did in fact contribute to his neck injury.  
Although the January 1996 letter shows that the etiology of 
the veteran's current knee condition may be difficult to 
determine without review of the veteran's medical history, 
and notes the veteran's gout disorder, that opinion is not on 
point to the issue at hand.  The author of the March 1998 
letter has, however, medically determined that the veteran's 
injury was caused by his knee disorder.  Perhaps most 
probative, the examiner of his June 1998 VAME, while 
obtaining historical information from the veteran, see 
LeShore v. Brown, 8Vet. App. 406 (1995), specifically 
diagnosed the veteran with "quadriplegia secondary to fall 
due to knees giving way".  Thus, it is clear that this 
examiner, who had the veteran's medical records for review, 
was also of the opinion that the veteran's neck injury was 
caused by his knee disability.  Thus, as the preponderance of 
the evidence is not against the veteran's claim, it must be 
granted.  See 38 C.F.R. §§ 3.102, 4.3 (1999).  



IV.  Entitlement to an evaluation greater than zero percent 
(compensable) for a gout disability.

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his gout disability 
of the knees is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been sought by VA or associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied in this case.

The veteran contends, in essence, that his disability has 
increased in severity, and that an increased evaluation is 
warranted.  For the following reasons and bases, we conclude 
that the preponderance of the evidence is against his 
contentions, and must therefore be denied.  

The veteran established service connection for a gout 
disability, in a rating decision dated December 1983.  The RO 
noted that the veteran had been diagnosed with gout during 
his service, and established a zero percent (noncompensable 
evaluation).  

The severity of a gout disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  

Gout is rated in parity with Diagnostic Code 5002, which 
contemplates rheumatoid arthritis.  A disability with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating, is evaluated as 100 
percent disabling.  A disability that does not meet the 100 
percent criteria but with weight loss and anemia productive 
of severe impairment in health, or one that is productive of 
severely incapacitating exacerbations occurring four or more 
times per year or a lesser number over prolonged periods is 
evaluated as 60 percent disabling.  A disability showing 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year is evaluated as 40 percent disabling.  A disability 
showing one or two exacerbations per year in a well 
established diagnosis is evaluated as 20 percent disabling.  

The current medical evidence relevant to the veteran's gout 
disorder consists of treatment summaries from October 1995 to 
June 1997, the January 1996 letter from his private 
physician, and the June 1998 VAME.  

A treatment summary dated May 1996 shows that "co-existing 
rheumatoid arthritis should be clinically considered."  
Subsequent treatment summaries show diagnoses of mild 
degenerative/osteoarthritic changes, and various spurs.  

Again, we note that the January 1996 letter from the 
veteran's private physician shows that "He does have some 
gout in the knee, but this has been controlled with 
medication over the years."  

Additionally, the report of the VAME, dated June 1998, 
reveals that gout was not active at this time.  

Although we note that the veteran does have a history of a 
gout disorder, the current medical evidence does not show 
that the veteran manifested one or two exacerbations per 
year, so that a 20 percent evaluation could be assigned.  In 
addition, the evidence similarly does not show definite 
impairment of health or incapacitating exacerbations 
occurring three or more times per year due to his gout 
disorder, so that an evaluation greater than 20 percent could 
be assigned.  In fact, the current evidence does not show 
that an active gout disorder has recently been diagnosed.  
Thus, as the preponderance of the evidence is against the 
veteran's claim that an increased evaluation is warranted for 
his gout disorder, it must therefore be denied.  

Review of the record does not reveal that the RO expressly 
considered referral of the increased evaluation issues to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that, to accord justice in an exceptional case where 
the scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a diabetes mellitus 
disability is denied.  

Entitlement to service connection for a skin condition is 
denied.  

Entitlement to an evaluation greater than 20 percent for an 
arthritic disability of the knees is denied.  

Entitlement to service connection for residuals of a spinal 
cord injury, claimed as secondary to the service-connected 
knee disorder, is granted.  

Entitlement to an evaluation greater than zero percent for a 
gout disability is denied.   



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

